DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 12/18/2018.
Claims 1-25 presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Duplicate Claims
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Specification
The abstract of the disclosure is objected to because abstract included a title that should be deleted.  Correction is required.  See MPEP § 608.01(b).
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on 06/21/2016. It is noted, however, that applicant has not filed a certified copy of the EP 16175446.0 application as required by 37 CFR 1.55.
Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 recites “a said tooth” line 12, which is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “is needed” (line 5). It is unclear what does it mean “is needed”. How “needed”?  it is therefore vague and indefinite.

1 recites the limitation "the selected" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "said adaptation" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the relations" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation a “probability” in line 24. Does this limitation refer to the previous “probability distribution”? If so, then it should be amended to reflect that.

Claim 1 recites the limitation a “said optimized energy function”. Does this limitation also include “applied” because the previous limitation recites “applying and optimizing an energy function”. If so, then it should be amended to reflect that.

Claim 1 recites “applying and optimizing an energy function, representing a quality measure for said virtual teeth setup, to adapt said virtual teeth setup to the intra-oral region of the patient, said adaptation comprising adapting the virtual teeth setup to one or more of said selected one or more remaining teeth in said digitized surface mesh of the intra-oral region of said patient given a statistical model, which describes for a given dentition or segment thereof a probability distribution for at least the shapes of 

Claim 5 recites “re-estimating”. However, it is unclear what is the reason for “re-estimating” or “estimating” of claim 1.

Claim 5 recites “further adapt said adapted” in line 8. What does it mean the limitation of “further adapt said adapted”? It is vague and indefinite.

Claim 5 recites “comprising adapting the adapted” in line 10. It is vague and indefinite.

Claim 5 recites the limitation "said adaptation" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation a “said optimized second energy function”. Does this limitation also include “applied” because the previous limitation recites “applying and optimizing a second energy function”. If so, then it should be amended to reflect that.



Claims 8-25, similar rejections apply as applied to the above claims. Applicants should go through all the claims for further amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-25 are rejected under 35 U.S.C. 103 as being unpatentable over J. Sporring, K. H. Jensen, “Bayes Reconstruction of Missing Teeth” pgs. 245-254, 2008 (herein .

1. Jensen et al discloses a computer assisted method for estimating at least one element of a shape, position and orientation of a dental restoration for a partially edentulous patient (Abstract, restoring the surface of tooth crowns in a 3D model of human denture….this is achieved by including information about position and anatomy of the other teeth….a statistical model of a selection of tooth shape and a reconstruction of missing data; pg. 247 left side right, analyze the shape variability in this population up to the similarity group of action: translation, rotation, and scaling), the method comprising:
indicating one or more teeth requiring a dental restoration, for which an estimation of said at least one element is needed (Abstract, restoring the surface of tooth crowns in a 3D model of human denture….this is achieved by including information about position and anatomy of the other teeth….a statistical model of a selection of tooth shape and a reconstruction of missing data), and 
indicating a remaining tooth or remaining teeth available for estimating providing a virtual teeth setup comprising one or more teeth corresponding to the one or more teeth requiring said dental restoration as well as one or more teeth corresponding to the selected remaining tooth or teeth (Abstract, restoring the surface of tooth crowns in a 3D model of human denture….this is achieved by including information about position and anatomy of the other teeth….a statistical model of a selection of tooth shape and a reconstruction of missing data; pg. 250 right side column “4. Reconstruction wit elasticity” for practical construction of a 
providing an intra-oral region of said patient comprising said selected remaining tooth or teeth and the region of the one or more teeth requiring said dental restoration (Abstract, restoring the surface of tooth crowns in a 3D model of human denture….this is achieved by including information about position and anatomy of the other teeth….a statistical model of a selection of tooth shape and a reconstruction of missing data); 
applying and optimizing an energy function (See: pg. 250 right side column “4 Reconstruction with Elasticity” the value of x can be found by minimizing an energy functional, equation 25), representing a quality measure for said virtual teeth setup, to adapt said virtual teeth setup to the intra-oral region of the patient (See: pg. 250 right side column “4. Reconstruction wit elasticity” for practical construction of a missing tooth, e.g. when a dentist needs to design a crown, need to align the patients teeth with our statistical model for the non-missing teeth…which we solve again using Bayes estimation, Let y be an incomplete shape vector…and x be the corresponding full shape), said adaptation comprising adapting the virtual teeth setup to one or more of said selected one or more remaining teeth in the intra-oral region of said patient given a statistical model (Abstract, restoring the surface of tooth crowns in a 3D model of human denture….this is achieved by including information about position and anatomy of the other teeth….a statistical model of a selection of tooth shape and a reconstruction of missing data), which describes for a given dentition or segment thereof a probability distribution for at least the shapes of individual teeth, the relations between shapes 
estimating said at least one element of said shape, position and orientation of said dental restoration using the adapted virtual teeth setup resulting from said optimized energy function (See: Abstract, restoring the surface of tooth crows in a 3D model of a human denture….this is achieved by including information about the position and anatomy of the other teeth…we use Bayes method to propose the reconstruction of missing data; pg. 247 left side column, analyze the shape variability in this population up to the similarity group of actions: translation, rotation, and scaling; pg. 250 right side column, Equation 27 states the optimal coefficients b will be the ones with maximum probability, conditioned to y).  
Jensen et al does not specify but Chelnokov et al discloses digitized surface mesh (See: par [0067] once the tooth model mesh has been created, tooth model mesh 206 (E(t,U,a)) is fit 
It would have been obvious before the effective filing date to combine a method for modeling a complete tooth as taught by Chelnokov et al to tooth construction of Jensen et al would be to model a complete tooth of a patient to facilitate dental and/or orthodontic treatment (Chelnokov et al, par [0002]).

2.  Jensen et al discloses the method of claim 1, further comprising post processing  to take into account the shape of an antagonist crown of a tooth in said adapted virtual teeth setup by defining occlusal contact points and deforming the shape of said tooth of said adapted virtual teeth setup to obtain a desirable occlusal contact at said defined contact points (See: Fig. 2 moving a point...neighboring points; Fig. 6 the guessed surface points).  

4.  Jensen et al discloses the method of claim 1, further comprising  exporting said estimated at least one element of said dental restoration (See: pg. 245, right side column, “1. Tooth Reconstruction”, the modeled restoration can then be exported as a 3D surface model and milled or printed directly in the final material).  

5.  Jensen et al discloses the method of claim 1, further comprising re-estimating at least one element of a shape, position and orientation of a dental restoration of a patient, said re-estimating comprising: 

applying and optimizing a second energy function (See: pg. 250 right side column “4 Reconstruction with Elasticity” the value of x can be found by minimizing an energy functional, equation 25), representing a quality measure for said adapted virtual teeth setup, to further adapt said adapted virtual teeth setup to the intra-oral region of the patient, said further adaptation comprising adapting the adapted virtual teeth setup to said selected one or more remaining teeth in said digitized surface mesh of the intra-oral region of the patient (See: pg. 250 right side column “4. Reconstruction wit elasticity” for practical construction of a missing tooth, e.g. when a dentist needs to design a crown, need to align the patients teeth with our statistical model for the non-missing teeth…which we solve again using Bayes estimation, Let y be an incomplete shape vector…and x be the corresponding full shape) considering the constraint provided by said inputted modification for a said tooth requiring restoration and given said statistical model (Abstract, restoring the surface of tooth crowns in a 3D model of human denture….this is achieved by including information about position and anatomy of the other teeth….a statistical model of a selection of tooth shape and a reconstruction of missing data), said second energy function comprising a first measure indicative of a fit between said 
 re-estimating said at least one element of said shape, position and orientation of said dental restoration using the further adapted virtual teeth setup resulting from said optimized second energy function (See: Abstract, restoring the surface of tooth crows in a 3D model of a human denture….this is achieved by including information about the position and anatomy of the other teeth…we use Bayes method to propose the reconstruction of missing data; pg. 247 left side column, analyze the shape variability in this population up to the similarity group of actions: translation, rotation, and scaling; pg. 250 right side column, Equation 27 states the optimal coefficients b will be the ones with maximum probability, conditioned to y).  

6.  Jensen et al discloses the method according to claim 5 wherein said inputted modification of at least one of a shape, position and orientation for a tooth requiring restoration is a hard constraint in said further adaptation (See: pg. 250 right side column “4. Reconstruction wit elasticity” for practical construction of a missing tooth, e.g. when a dentist needs to design a crown, need to align the patients teeth with our statistical model for the non-missing teeth…which we solve again using Bayes estimation, Let y be an incomplete shape vector…and x be the corresponding full shape).  



8. Jensen et al discloses a computer based method for estimating at least one element of a shape, position and orientation of one or more teeth from a digitized intra-oral surface of a patient (Abstract, restoring the surface of tooth crowns in a 3D model of human denture….this is achieved by including information about position and anatomy of the other teeth….a statistical model of a selection of tooth shape and a reconstruction of missing data; pg. 247 left side right, analyze the shape variability in this population up to the similarity group of action: translation, rotation, and scaling), said method comprising: 
indicating the one or more teeth which require said estimation (Abstract, restoring the surface of tooth crowns in a 3D model of human denture….this is achieved by including information about position and anatomy of the other teeth….a statistical model of a selection of tooth shape and a reconstruction of missing data);
providing a virtual teeth setup comprising one or more teeth corresponding to said one or more teeth requiring said estimation, wherein said virtual teeth setup comprises separated surface meshes of individual teeth positioned in a teeth arch or segment thereof (Abstract, 
providing an intra-oral region of said patient comprising said one or more indicated teeth requiring said estimation (Abstract, restoring the surface of tooth crowns in a 3D model of human denture….this is achieved by including information about position and anatomy of the other teeth….a statistical model of a selection of tooth shape and a reconstruction of missing data); 
applying and optimizing an energy function (See: pg. 250 right side column “4 Reconstruction with Elasticity” the value of x can be found by minimizing an energy functional, equation 25), representing a quality measure for said virtual teeth setup, to adapt said virtual teeth setup to the intra-oral region of the patient (See: pg. 250 right side column “4. Reconstruction wit elasticity” for practical construction of a missing tooth, e.g. when a dentist needs to design a crown, need to align the patients teeth with our statistical model for the non-missing teeth…which we solve again using Bayes estimation, Let y be an incomplete shape vector…and x be the corresponding full shape), said adaptation comprising adapting the virtual teeth setup to one or more of said selected one or more remaining teeth in the intra-oral region of said patient given a statistical model (Abstract, restoring the surface of tooth crowns  
estimating said at least one element of said shape, position and orientation for said at least one tooth using said adapted virtual teeth setup resulting from said optimized energy function (See: Abstract, restoring the surface of tooth crows in a 3D model of a human denture….this is achieved by including information about the position and anatomy of the other teeth…we use Bayes method to propose the reconstruction of missing data; pg. 247 left side column, analyze the shape variability in this population up to the similarity group of actions: 
Jensen et al does not specify but Chelnokov et al discloses digitized surface mesh (See: par [0067] once the tooth model mesh has been created, tooth model mesh 206 (E(t,U,a)) is fit to the original clinical crown mesh C which includes selecting parameters (t,U,a) of tooth model mesh 206; par [0068] process 300 of fitting tooth model mesh 206 to clinical crown mesh ….).
It would have been obvious before the effective filing date to combine a method for modeling a complete tooth as taught by Chelnokov et al to tooth construction of Jensen et al would be to model a complete tooth of a patient to facilitate dental and/or orthodontic treatment (Chelnokov et al, par [0002]).

9.  Jensen et al discloses the method according to claim 8 wherein said adapted virtual teeth setup provides a representing the intra-oral region of said patient wherein said one or more teeth are available as separated surface of individual teeth (Abstract, restoring the surface of tooth crowns in a 3D model of human denture….this is achieved by including information about position and anatomy of the other teeth….a statistical model of a selection of tooth shape and a reconstruction of missing data). 
 Jensen et al does not specify but Chelnokov et al discloses digitized surface mesh (See: par [0067] once the tooth model mesh has been created, tooth model mesh 206 (E(t,U,a)) is fit to the original clinical crown mesh C which includes selecting parameters (t,U,a) of tooth model mesh 206; par [0068] process 300 of fitting tooth model mesh 206 to clinical crown mesh ….).
obvious before the effective filing date to combine a method for modeling a complete tooth as taught by Chelnokov et al to tooth construction of Jensen et al would be to model a complete tooth of a patient to facilitate dental and/or orthodontic treatment (Chelnokov et al, par [0002]).

10.  Chelnokov et al discloses the method according to claim 8, wherein said method is part of a digital orthodontic planning method (See: Abstract facilitate dental and/or orthodontic treatment).  

11.  Jensen et al discloses the method according to claim 8 further comprising proposing a virtual modification of at least one element of a shape, position and orientation of one or more teeth in a said digitized intra-oral surface of a patient, said proposing a virtual modification comprising: 
receiving user input virtually modifying one of the shape, position and orientation of an indicated tooth as estimated for a said tooth using the adapted teeth setup resulting from said optimized energy function (See: pg. 250 right side column “4. Reconstruction wit elasticity” for practical construction of a missing tooth, e.g. when a dentist needs to design a crown, need to align the patients teeth with our statistical model for the non-missing teeth…which we solve again using Bayes estimation, Let y be an incomplete shape vector…and x be the corresponding full shape),
applying and optimizing a second energy function (See: pg. 250 right side column “4 Reconstruction with Elasticity” the value of x can be found by minimizing an energy functional, 
proposing a virtual modification of at least one element of a shape, position and orientation of one or more teeth in said digitized intra-oral surface of a patient resulting from said optimized second energy function (See: Abstract, restoring the surface of tooth crows in a 3D model of a human denture….this is achieved by including information about the position 

12. Jensen et al discloses the method according to claim 11 wherein said inputted virtual modification of at least one of a shape, position and orientation of a tooth in said segmented digitized surface mesh is considered as a hard constraint in said further adaptation (See: pg. 250 right side column “4. Reconstruction wit elasticity” for practical construction of a missing tooth, e.g. when a dentist needs to design a crown, need to align the patients teeth with our statistical model for the non-missing teeth…which we solve again using Bayes estimation, Let y be an incomplete shape vector…and x be the corresponding full shape).  

13. Jensen et al discloses the method according to claim 11 wherein said inputted virtual modification of at least one of a shape, position and orientation of a tooth is considered as a soft constraint in said further adaptation (See: pg. 250 right side column “4. Reconstruction wit elasticity” for practical construction of a missing tooth, e.g. when a dentist needs to design a crown, need to align the patients teeth with our statistical model for the non-missing teeth…which we solve again using Bayes estimation, Let y be an incomplete shape vector…and x be the corresponding full shape).  

It would have been obvious before the effective filing date to combine a method for modeling a complete tooth as taught by Chelnokov et al to tooth construction of Jensen et al would be to model a complete tooth of a patient to facilitate dental and/or orthodontic treatment (Chelnokov et al, par [0002]).

14.  Jensen et al discloses the method according to claim 8, further comprising postprocessing to prevent neighboring teeth in said adapted virtual teeth setup from overlapping with each other by iteratively detecting maximal overlapping points and modifying said tooth shape to remove said overlap (See: pg. 250 right side column, “4 Reconstruction with Elasticity” equation 27 with overfitting).  

15.  Jensen et al discloses the method according to claim 8, wherein said first measure comprises a landmark term indicative of a distance between corresponding landmarks on said virtual teeth setup and on said digitized surface mesh of the intra-oral region of the patient (See: pg. 251 right side column, “5 Bite Constrained Reconstruction” equation 31).  

16.  Jensen et al discloses the method according to claim 8, wherein said first measure comprises a surface term indicating, for points of said virtual teeth setup, a distance of the 
Jensen et al does not specify but Chelnokov et al discloses digitized surface mesh (See: par [0067] once the tooth model mesh has been created, tooth model mesh 206 (E(t,U,a)) is fit to the original clinical crown mesh C which includes selecting parameters (t,U,a) of tooth model mesh 206; par [0068] process 300 of fitting tooth model mesh 206 to clinical crown mesh ….).
It would have been obvious before the effective filing date to combine a method for modeling a complete tooth as taught by Chelnokov et al to tooth construction Jensen et al would be to model a complete tooth of a patient to facilitate dental and/or orthodontic treatment (Chelnokov et al, par [0002]).

17.  Jensen et al discloses the method according to claim 8, wherein said energy function comprises a contact point term providing a measure for a distance between contact point sets of neighboring teeth (See: pg. 251 right side column, “5 Bite Constrained Reconstruction” equation 31).  

18.  Jensen et al discloses the method according to claim 8, wherein said energy function comprises a symmetric shape, position and/or orientation term giving a symmetry measure for the shape, position and/or orientation of two contralateral teeth (See: Abstract, restoring the surface of tooth crows in a 3D model of a human denture….this is achieved by including information about the position and anatomy of the other teeth…we use Bayes method to propose the reconstruction of missing data; pg. 247 left side column, analyze the shape 

19.  Jensen et al discloses the method according to claim 8, wherein said energy function takes into account one or more heuristic rules defining a relation between the positions of predefined landmarks on teeth of said adapted virtual teeth setup (See: pg. 250 right side column “4 Reconstruction with Elasticity” the value of x can be found by minimizing an energy functional, equation 25).  

20.  Jensen et al discloses the method according to claim 8, wherein said energy function takes into account one or more heuristic rules defining a relation between distances in-between predefined landmarks on teeth of said adapted virtual teeth setup (See: pg. 251 right side column, “5 Bite Constrained Reconstruction” equation 31).  

21.  Jensen et al discloses the method according to claim 8, wherein said statistical model is obtained using a training phase, which comprises; 
providing a multitude of virtual teeth setups comprising different near-ideal teeth setups and wherein the individual teeth are available (Abstract, restoring the surface of tooth crowns in a 3D model of human denture….this is achieved by including information about position and anatomy of the other teeth….a statistical model of a selection of tooth shape and a reconstruction of missing data; pg. 250 right side column “4. Reconstruction wit elasticity” for 
 computing a mean virtual teeth setup from said multitude of virtual teeth setups (Abstract, restoring the surface of tooth crowns in a 3D model of human denture….this is achieved by including information about position and anatomy of the other teeth….a statistical model of a selection of tooth shape and a reconstruction of missing data; pg. 250 right side column “4. Reconstruction wit elasticity” for practical construction of a missing tooth, e.g. when a dentist needs to design a crown, need to align the patients teeth with our statistical model for the non-missing teeth…which we solve again using Bayes estimation, Let y be an incomplete shape vector…and x be the corresponding full shape), and 
 computing from said multitude of virtual teeth setups the probability distribution for at least the shapes of individual teeth, the relations between shapes of neighbouring teeth and/or relations between positions and/or orientations of neighbouring teeth (See: pg. 250 equation 27).  
Jensen et al does not specify but Chelnokov et al discloses digitized surface mesh (See: par [0067] once the tooth model mesh has been created, tooth model mesh 206 (E(t,U,a)) is fit to the original clinical crown mesh C which includes selecting parameters (t,U,a) of tooth model mesh 206; par [0068] process 300 of fitting tooth model mesh 206 to clinical crown mesh ….).
It would have been obvious before the effective filing date to combine a method for modeling a complete tooth as taught by Chelnokov et al to tooth construction of Jensen et al 

22.  Jensen et al discloses the method according to claim 21, wherein said virtual teeth setups are obtained by extracting the individual teeth surfaces from scans of dental casts or impressions or of intra-oral scans obtained from individuals having a near-ideal teeth setup (See: Abstract, 3D scans of dental cast models).  
Jensen et al does not specify but Chelnokov et al discloses digitized surface mesh (See: par [0067] once the tooth model mesh has been created, tooth model mesh 206 (E(t,U,a)) is fit to the original clinical crown mesh C which includes selecting parameters (t,U,a) of tooth model mesh 206; par [0068] process 300 of fitting tooth model mesh 206 to clinical crown mesh ….).
It would have been obvious before the effective filing date to combine a method for modeling a complete tooth as taught by Chelnokov et al to tooth construction of Jensen et al would be to model a complete tooth of a patient to facilitate dental and/or orthodontic treatment (Chelnokov et al, par [0002]).

23.  Jensen et al discloses the method according to claim 8 is composed of three separate terms corresponding to said shape of said individual teeth, said relations between said shapes of said neighboring teeth and said relations between said positions and/or orientations of said neighboring teeth, respectively (See: pg. 251 right side column, “5 Bite Constrained Reconstruction” equation 31).



25.  Jensen et al discloses the method according to claim 8 , wherein applying said energy function comprises an optimization over said at least one element of said dental restoration of said second measure (See: pg. 250 right side column “4 Reconstruction with Elasticity” the value of x can be found by minimizing an energy functional, equation 25).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al and Chelnokov et al as applied to claim 1 above, and further in view of US Publication No. 2012/0284000 issued to Nilsson et al.

3.  Neither Jensen nor Chelnokov et al disclose fitting of a crown from a library.
Nilsson et al discloses fitting of a crown from a library (See: par [0067]). 
obvious before the effective filing date to combine a method of planning and/or producing a dental prosthesis as taught by Nilsson et al to tooth construction of Jensen et al would be allowing for increased flexibility, cost effectiveness, versatility, patient comfort, and/or optimal calculation of dental prosthesis positions (Nilsson et al, par [0013]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        03/07/2022